DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 10/24/2021 in response to an election of Group I; the application has been amended as follows: 
Claims 15-20 are canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of reference is taught by Gutkowski et al. (US 5,879,757)
	Gutkowski et al. teach a system, comprising: 
a surface modification device configured to perform a surface modification process on a high-density polyethylene member (column 2, lines 17-27), wherein the surface modification process is performed to increase an adhesion capability of the high-density polyethylene member.
However, the prior art does not teach nor suggest an additional printer configured to print a polymer ink onto the high-density polyethylene member after the surface modification process is performed; and a coating device configured to perform a finishing process on the high-density polyethylene member after the polymer ink is printed onto the high-density polyethylene member, wherein the finishing process comprises applying a clear top coating onto a portion of the high-density polyethylene member printed with the polymer ink.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745